DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 6, there is no mention of megakaryoporesis in the specification. Specification Para. 50 states megakaryopoeisis but the Examiner is not sure which one the Applicant means.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, it is unclear if the LLL power density is the power density of the LLL device or the LLL at the bone as a result of the LLL travelling through tissue. The same applies to a fluence based on the pigmentation of the patient. Further clarification is needed.
Independent claim 1 is rejected under USC 112; therefore, respective dependent claims 2-20 are also rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oron (US 2012/0041521 A1).
Regarding claim 1, Oron discloses a method for enhancing platelet biogenesis (eg. Abstract) comprising: applying low level light (LLL) transcutaneously (eg. Abstract) to at least one platelet-making bone, wherein the LLL has a power density at the at least one platelet-making bone of from 0.1 mW/cm2 to 50 mW/cm2 (eg. Para. 53), wherein a surface power density of the LLL is higher than the power density at the at least one platelet-making bone and based on skin pigmentation; and augmenting ATP synthesis by platelet precursors in bone marrow of the at least one platelet-making bone to facilitate platelet biogenesis.
The Examiner believes the surface power density of the LLL being higher than the density further inside of the tissue and augmenting ATP synthesis are intended results of the low light therapy promoting growth of cells. The power density is higher at the surface of the skin than at the bone simply due to attenuation, reflection, etc. Where a reference discloses the terms of the cited method steps and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherence (See MPEP 2112.02 Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (bDPatapp & Inter 1993)).
Regarding claim 2, Oron discloses the LLL is delivered by one or more light emitting diodes (eg. Para. 10, 42-44, Fig. 1).
Regarding claim 3, Oron discloses the LLL has an energy density at the at least one platelet-making bone of from 0.001 J/cm2 to 30 J/cm2. (eg. Para. 19, 53, 76).
Regarding claim 5, Oron discloses administering one or more pharmaceutical treatments with the LLL (eg. Para. 71).
Regarding claim 6, Oron discloses the one or more pharmaceutical treatments promote megakaryoporesis (Intended result, See MPEP 2112.02 Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (bDPatapp & Inter 1993)).
Regarding claim 7, Oron discloses one or more pharmaceutical treatments enhance mitochondrial biogenesis and/or activity or improve mitochondrial function (Intended result, See MPEP 2112.02 Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (bDPatapp & Inter 1993)).
 Regarding claim 8, Oron discloses the applying is controlled by a control signal, wherein the control signal sets parameters for the LLL (eg. Para. 42).
Regarding claim 9, Oron discloses the parameters for the LLL comprise at least two of on time, off time, and a wave characteristic (eg. Para. 42 and 55, pulse having on and off times and wavelength for wave characteristic).
Regarding claim 10, Oron discloses the wave characteristic is pulsed or continuous (eg. Para. 42 and 55).
Regarding claim 14-15, Oron discloses a LL is provided by a monochromatic laser or a light emitting diode, wherein the LLL has a wavelength from 600 nm to 1500 nm or 808/810/980 nm (eg. Para. 16-19).
Regarding claims 16-20, The Examiner believes the augmenting ATP synthesis and the types of cells being augmented are an intended result of the steps taken in the claims. Therefore, the prior art still reads over the method steps of the claims (Intended result, See MPEP 2112.02 Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (bDPatapp & Inter 1993)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oron (US 2012/0041521 A1) in view of De Taboada (US 2012/0016174 A1).
Regarding claim 4, Oron discloses the invention of claim 1, but does not disclose wherein the LLL has an energy density at the at least one platelet-making bone of from 0.1 J/cm2 to 0.5 J/cm2. 
De Taboada teaches a light therapy device that utilizes energy densities of about 12.5 mu J/cm^2 to 1 J/cm^2 (eg. Para. 63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Oron to include the invention of De Taboada for more flexibility in treating the conditions and to account for the attenuation of light as it travels through tissue.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oron (US 2012/0041521 A1) in view of Robins (WO 2007/047892 A1).
Regarding claim 11, Oron discloses the invention of parameters for the LLL comprise a fluence value based on the skin pigmentation of the patient.
Robins discloses low light therapy treatment of bones by determining the light parameters based on the skin color (eg. Page 17).
It would have been obvious to have combined the invention of Oron to have light parameter determination means based on skin color to better optimize and personalize the light therapy to each individual’s characteristics (eg. Robins, Page. 17).
Regarding claim 12, the combined invention of Oron and Robins discloses the LLL penetrates into tissue at depths of from 3 cm to at least 13 cm (eg. Page 16-17, select depth to target bone). The Examiner believes this is an intended result. (See MPEP 2112.02 Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (bDPatapp & Inter 1993)).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oron (US 2012/0041521 A1) in view of De Taboada (Hereafter Taboada I) (US 2004/0260367 A1).
Regarding claim 13, Oron discloses the invention of claim 1 and the use of GaAs lasers (eg. Para. 55), but does not disclose it being super pulsed.
De Taboada I teachs a GaAlAs laser diode to treat internal tissues with LLL using pulses with widths of 10 ns – 100 us (eg. Para. 124).
It would have been obvious to modify the invention of Oron with the pulse widths of De Taboada to allow for more flexibility of treatments for different types of tissues and the pulse parameters are common for treating tissues of similar depth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792